

Exhibit 10.1


ENHANCED EARLY RETIREMENT AGREEMENT AND RELEASE


October 27, 2016


Jon A. Cox
7022 Willow Trace Lane
Matthews, NC 28104


Re:    Enhanced Early Retirement Agreement and Release (“Agreement”)


Dear Jon:


This letter sets forth all of the terms relating to the termination of your
employment and the agreement by EnPro Industries, Inc. (the “Company”), to
provide you with early retirement benefits, including amounts to which you are
not otherwise entitled. The terms and conditions associated with those benefits
are set forth below.


You are eligible to receive an enhanced early retirement benefit package from
the Company as described below as well as other consideration specified in this
Agreement, all of which is conditioned upon your execution of this Agreement.
Please read this Agreement carefully and, if you concur with all of its terms,
sign it and date your signature on the designated lines. You are advised to seek
the assistance of legal counsel because this document affects your legal rights.
If you agree to the terms of this Agreement, you must return the signed original
of this Agreement to Leilani Campbell, Director, Global Benefits and Human
Resources, within twenty-one (21) days from the above date as described in
Paragraph 12 below. Please keep a copy of this Agreement for your own files.


The terms of the Agreement are:


1.Termination Date. Your employment with the Company will end effective October
4, 2016 (the “Termination Date”). You hereby resign, as of the date hereof, from
each and every office and position with the Company and/or the Company’s
affiliates, including without limitation as a director, manager or member of any
committee. You also agree to execute documents in a form satisfactory to the
Company to effectuate any such resignations.


2.Severance Benefits.


a.Base Salary Continuation. From and after the Termination Date, the Company
will pay to you early retirement benefits equal to fifty-two (52) weeks of your
current base salary. The Company will pay this early retirement benefit ratably
over the Company’s normal payroll periods for the period beginning on the first
regular payroll period following the expiration of the seven-day revocation
period set forth in Section 12 below and ending on the date fifty-two (52) weeks
thereafter (the “Severance Period”).
b.Pro-Rata APP. You are also eligible to receive a pro-rata portion of your
benefits under the Company’s Annual Performance Plan (“APP”) for fiscal year
2016. This amount will be pro-rated using 9/12 as the fraction representing the
number of completed months of your service during the performance period. This
amount, if any, will be paid as soon as practicable following the certification
of





--------------------------------------------------------------------------------




performance for the relevant performance period by the Compensation and Human
Resources Committee of the Company’s Board of Directors (the “Committee”) but no
later than March 15, 2017. You will not be entitled to any other APP payment
except as set forth in this paragraph.
c. Pro-Rata LTIP. You are eligible to receive certain cash amounts in lieu of
amounts that would have otherwise been payable to you under the Company’s
Long-term Incentive Plan (“LTIP”) for the 2014 - 2016, 2015 - 2017 and 2016 -
2018 performance cycles had you remained an employee as set forth below. In
respect of (i) the 2014 - 2016 LTIP performance cycle, the cash amount will be
prorated using 33/36 as the fraction representing the number of completed months
in the performance period; (ii) the 2015 - 2017 LTIP performance cycle, the cash
amount will be prorated using 21/36 as the fraction representing the number of
completed months in the performance period; and (iii) the 2016 - 2018 LTIP
performance cycle, the cash amount will be prorated using 9/36 as the fraction
representing the number of completed months in the performance period. The cash
amounts payable in lieu of payments for these LTIP performance awards, if any,
will be made as soon as practicable following the certification of performance
for the relevant performance period(s) by the Committee but no later than March
15 of the year following the completion of the relevant performance period. For
purposes of these calculations, the Company’s performance with respect to any
performance cycle may not exceed the target level of 100% and could be zero if
threshold performance is not obtained. Any awards otherwise payable in stock
will be paid in cash based on the average closing price of EnPro Industries
Common Stock for the month immediately preceding the date of the certification
by the Committee. You will not be entitled to any other LTIP payments, except as
set forth in this paragraph.
d.Restricted Stock/Restricted Stock Units. You acknowledge that as of the
Termination Date, you shall have no rights under any outstanding awards of
restricted stock units or restricted shares made by the Company to you and that
all such awards are forfeited as of the Termination Date. Notwithstanding the
preceding, and in consideration for your execution of the revised Business
Protection Agreement discussed below, the Company shall pay you as enhanced
severance an amount equal to 5187 multiplied by the closing price per share of
the Company’s stock on the New York Stock Exchange on October 4, 2016. Such
payment shall be made on the first regular payroll period following the
expiration of the seven-day revocation period set forth in Section 12 below.
e.Payment in Lieu of Certain Benefits. In lieu of providing you with
reimbursement of COBRA premiums and standard outplacement benefits, and to
reimburse you for expenses associated with the legal review of this Agreement,
the Company will pay you a lump sum of $22,825 on the first regular payroll
period following the expiration of the seven-day revocation period set forth in
Section 12 below.
f.Vacation Pay. Upon the first regularly scheduled payday following the
execution hereof, the Company shall pay to you all accrued and unused vacation
pay if otherwise owed pursuant to the Company’s policies.


3.Payment. All payments pursuant to this Agreement shall be subject to normal
withholdings as required or authorized by state, federal and local law. When
amounts must be paid under this Agreement in two or more installments, each
installment shall be treated as a separate payment for purposes of I.R.C. §
409A. These payments will be direct-deposited to your bank account in accordance
with your previous instructions regarding direct deposit of your paychecks.


4.Benefit Continuation.
a.COBRA. The termination of your employment with the Company is a “qualifying
event” under COBRA with respect to your coverage under the Company’s health
benefit plan; thus, you will be provided an opportunity to continue to have
health benefit coverage through the Company’s health plan after the Termination
Date, as required by COBRA (and on the terms and conditions required by COBRA).


2



--------------------------------------------------------------------------------




You will receive a separate notice of these COBRA rights in order to allow you
the chance to decide whether to elect (and pay for) COBRA continuation coverage.
b.Your eligibility for other employee benefits provided by the Company shall
cease as of the Termination Date, and following the Termination Date you will
not have the right to participate in or receive any benefit under any employee
benefit plan of the Company, any fringe benefit plan of the Company, or any
other plan, policy or arrangement of the Company providing benefits or
perquisites to employees of the Company generally or individually. Provided,
however, that your vested benefits under any pension plan sponsored by the
Company (including the EnPro Industries, Inc. Retirement Savings Plan for
Salaried Employees, the EnPro Industries, Inc. Deferred Compensation Plan, and
the EnPro Industries, Inc. Management Stock Purchase Deferral Plan) shall remain
vested and shall be distributed to you in accordance with the terms of such
plan. You will also have the right (i) to receive payment pursuant to the terms
of the Company’s welfare benefit plans for claims under such plans arising prior
to the Termination Date; (ii) to exercise any conversion rights provided to you
under the terms of the Company’s benefit plans; and (iii) to receive
reimbursement from the Company of expenses you incurred prior to the Termination
Date, provided that such expenses are submitted to the Company no later than ten
(10) days after the Termination Date and are otherwise reimbursable under the
terms of the Company’s policies with respect to the same.


5.Complete Payment. Except as set forth in the preceding sections, the Company
shall have no obligation to make any further payments to or for your benefit.
You acknowledge and agree that the payments made under this Agreement are in
full satisfaction and settlement of any and all rights under the EnPro
Industries, Inc. Amended and Restated 2002 Equity Compensation Plan, each LTIP,
the APP, the MSPP and under all severance plans sponsored or provided by the
Company.


6.Confidentiality/Nondisparagement/Nonsolicit/Noncompete.
a.Terms of Agreement. You acknowledge that the contents of this Agreement are
confidential, and you agree that you will not disclose or discuss the terms of
this Agreement with any person other than your spouse, financial advisor or
legal counsel; provided that such persons have agreed to keep the terms
confidential.
b.Nondisparagement. You agree not to make any statement (including to any media
source, or to the Company’s suppliers, customers or employees) or take any
action that would disrupt, impair, embarrass, harm or affect adversely the
Company, its affiliates or any of their employees, officers, directors, or
customers, or place the Company, its affiliates or such individuals in any
negative light. The Company agrees that its officers, directors and
management-level employees will not make any statement (including to any media
source, or to the Company’s suppliers, customers or employees) or take any
action that would disrupt, impair, embarrass, harm or affect you adversely or
place you in any negative light.
c.Confidential Information Protection. You agree that you will not, directly or
indirectly, use or disclose to anyone any nonpublic information from which the
Company derives any commercial advantage, including without limitation any trade
secrets, nonpublic financial information or customer information (the
“Confidential Information”). You acknowledge that the Confidential Information
is owned or licensed by the Company or its affiliates; is unique, valuable,
proprietary and confidential; and derives independent actual or potential
commercial value from not being generally known or available to the public. You
hereby relinquish, and agree that you will not at any time claim, any right,
title or interest of any kind in or to any Confidential Information. You agree
that you will maintain the confidentiality of the Confidential Information at
all times after the Termination Date and will not, at any time, directly or
indirectly, use any Confidential Information for your own benefit or for the
benefit of any other person, reveal or disclose any Confidential Information to
any person or remove or aid in the removal from the


3



--------------------------------------------------------------------------------




Company’s or its affiliates’ premises of any Confidential Information. The
covenants in this Section will not apply to information that (i) is or becomes
available to the general public through no breach of this Agreement by you or
breach by any other person of a duty of confidentiality to the Company or its
affiliates; (ii) you are required to disclose by applicable law, rule,
regulation or court order; provided, however, that you will notify the Company
in writing of such required disclosure as much in advance as practicable in the
circumstances and cooperate with the Company to limit the scope of such
disclosure; or (iii) information that was within your possession prior to its
being furnished to you by the Company or the Company’s affiliates.
d.Effect of Breach. You agree that if you make any disparaging remarks, disclose
Confidential Information, or engage in conduct that otherwise violates the terms
of this Agreement or the Business Protection Agreement (“BPA”) between you and
the Company (as revised according to the provisions set forth herein), the
Company shall be entitled to cease its performance under this Agreement and/or
to institute action against you for appropriate legal and equitable relief. You
further agree that if the Company ceases performance under this Agreement
pursuant to the preceding sentence, then the release set forth in Section 7
shall remain in full force and effect.
e.Revised BPA. As a condition to receiving the benefits provided by this
Agreement, you agree to execute a revised BPA, in the form attached hereto as
Exhibit 1.


7.Release, Acknowledgement and Covenant Not to Sue.
a.Release. Except for any claims that you may have for workers’ compensation
benefits, for statutory unemployment compensation benefits, or vested medical,
pension, disability or other benefits or claims that may not be released by law
(which are not released by this Agreement) or for benefits expressly provided to
you by this Agreement, you agree to and do release and forever discharge the
Company, any related or successor corporation or entity (including but not
limited to any parent, subsidiary and/or affiliate, and including but not
limited to EnPro Industries, Inc.), their benefit plans and programs, and all of
their past and present officers, directors, employees, administrators and
trustees, (collectively the “Parties Released by this Agreement”) from any and
all losses, expenses, liabilities, claims, rights and entitlements of every kind
and description (collectively referred to as “Claims”), whether known or
unknown, that you have now or may later claim to have had against any of the
Parties Released by this Agreement arising out of anything that has occurred up
through the date that you sign this Agreement, including without limitation any
Claims arising out of your employment or termination of employment with the
Company. This release includes, but is not limited to, any Claims for wages,
benefits, bonuses, incentive compensation, reinstatement, personal injuries,
breach of contract (express or implied), breach of any covenant of good faith
and fair dealing (express or implied), attorneys’ fees, or for recovery of any
losses or other damages to you or your property based on any alleged violation
of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.
(prohibiting discrimination on account of race, sex, color, national origin or
religion); the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et
seq. (prohibiting discrimination on account of age); the Americans With
Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 et seq. (prohibiting
discrimination on account of disabilities); the Employee Retirement Income
Security Act of 1974, 29 U.S.C. § 1001 et seq.; the Family and Medical Leave
Act, 29 U.S.C. § 2611 et seq.; the North Carolina Equal Employment Practice Act,
N.C. Gen. Stat. § 143-422.2 et seq.; the North Carolina Persons With
Disabilities Protection Act, N.C. Gen. Stat. § 168A-1 et seq.; the North
Carolina Retaliatory Employment Discrimination Act, N.C. Gen. Stat. §§ 95-240 et
seq.; or any other federal, state or local statutory or common law. You further
agree that, except as provided below, this release may be pleaded as a complete
bar to any action or suit before any court or administrative body. (This release
does not apply to claims that arise out of facts or events occurring after the
date you sign this Agreement).


4



--------------------------------------------------------------------------------




b.Acknowledgement. You acknowledge that you may have sustained or may yet
sustain damages, costs, or expenses that are presently unknown and that relate
to Claims between you and the Parties Released by this Agreement. You expressly
waive and relinquish all rights and benefits which you may have under any state
or federal statute or common law principles that would otherwise limit the
effect of this Agreement to Claims known or suspected prior to the date you sign
this Agreement, and do so understanding and acknowledging the significance and
consequences of such specific waiver. Thus, for the purpose of implementing a
full and complete release and discharge of the Parties Released by this
Agreement, you expressly acknowledge that this Agreement is intended to include
in its effect, without limitation, all Claims which you do not know or suspect
to exist in your favor at the time you sign this Agreement, and that this
Agreement contemplates the extinguishment of any such Claim or Claims. You also
agree, confirm and acknowledge that you have been paid for all time worked while
employed by the Company.  You further agree, confirm and acknowledge that you
have received all leave to which you may have been or thought you may have been
entitled under the Family Medical Leave Act (“FMLA”) or the ADA.
c.Covenant Not to Sue. You agree that you will not hereafter file or pursue any
claims, complaints, charges or lawsuits against any of the Parties Released by
this Agreement concerning any Claim or Claims listed in this Section 7.
Provided, however, that nothing herein shall preclude you from filing a timely
charge or complaint with or from participating in or cooperating with an
investigation or proceeding conducted by the EEOC, NLRB, or any other federal,
state or local agency charged with the enforcement of any laws, or from
exercising rights under Section 7 of the NLRA to engage in joint activity with
others, although by signing this Agreement you are waiving rights to individual
relief based on claims asserted in such a charge or complaint, regardless if
such claim is brought individually or as part of a class or collective action,
except where such waiver of individual relief is prohibited. Provided further,
however, that nothing in this Agreement shall be construed to waive or limit
your right to receive an award for information provided to the Securities
Exchange Commission.


8.Assistance. You agree to cooperate with and provide assistance to the Company
and its legal counsel in connection with any litigation (including arbitration
or administrative hearings) or investigation affecting the Company, in which, in
the reasonable judgment of the Company’s counsel, your assistance or cooperation
is needed. You agree, when requested by the Company, to provide testimony or
other assistance and shall travel at the Company’s request in order to fulfill
this obligation. Provided, however, that, in connection with such litigation or
investigation, the Company shall attempt to accommodate your schedule, will
reimburse you (unless prohibited by law) for any actual loss wages in connection
therewith, will provide you with reasonable notice in advance of the times in
which your cooperation or assistance is needed, and will reimburse you for any
reasonable expenses incurred in connection with such matters. In addition,
during the Severance Period, you agree to cooperate fully with the Company on
all matters relating to your employment and the conduct of the Company’s
business. This obligation to cooperate, however, shall not be considered to
prohibit or restrict other employment by you if otherwise permitted by the BPA.


9.Return of Property. You agree that you will not retain, and will promptly
return to the Company promptly following the Termination Date, any and all
Company property or Confidential Information in your possession or subject to
your control, including but not limited to, keys, credit and identification
cards, Company-provided vehicles or equipment or any other items provided to you
by the Company for your use, together with all written or recorded materials,
documents, computer discs, plans, records, or other papers or electronic
information related to the Company’s business affairs. You represent that you
have not and will not copy, download, store or retain software, documents or
other materials or files originating with or belonging to the Company, and that
you have not retained copies of any Company property or materials, including on
any computer tape, diskette, disc, flash drive or any form of storage media,
whether portable or installed.


5



--------------------------------------------------------------------------------




10.Waiver. Any waiver or consent from the Company with respect to any term or
provision of this Agreement or any other aspect of your conduct shall be
effective only in the specific instance and for the specific purpose for which
given and shall not be deemed, regardless of frequency given, to be a further or
continuing waiver or consent. The failure or delay of the Company at any time or
times to require performance of, or to exercise any of its powers, rights or
remedies with respect to, any term or provision of this Agreement or any other
aspect of your conduct in no manner (except as otherwise expressly provided
herein) shall affect the Company’s right at a later time to enforce any such
term or provision.


11. Complete Agreement. You acknowledge and reaffirm your continuing obligations
as set forth in the revised BPA, including without limitation all covenants and
agreements to protect the Company’s interests in its confidential information,
customer relationships and employees, including the non-competition,
non-solicit, no-hire and confidentiality agreements contained in that agreement.
With the exception of the BPA (or similar agreement) and any Confidentiality
Agreement and Assignment of Inventions that will continue to be governed by
their terms, this Agreement will take the place of all previous agreements
between you and the Company, and it contains the entire agreement between you
and the Company regarding the termination of your employment. It is not, and
shall not be construed as, an admission or indication that the Company has
engaged in any wrongful or unlawful conduct of any kind. Neither you nor the
Company will be bound by any statements or representations not contained in this
Agreement.


12.Consideration Period. By signing this Agreement, you acknowledge that you
have carefully read it and that it is written in a manner that is easily
understood by you and in fact, you fully understand it and are signing it
voluntarily. You acknowledge that the Company has encouraged and advised you to
consult with an attorney of your choosing prior to executing the Agreement. You
also acknowledge that you have had the opportunity to obtain all advice and
information you deem necessary about matters related to this Agreement. You
acknowledge that you are releasing claims that could be brought under the Age
Discrimination in Employment Act and that you are executing this Agreement in
exchange for monies and other consideration in addition to those to which you
are already entitled to receive. You further acknowledge that you have been
given a period of at least twenty-one (21) days after receiving this Agreement
to consider its terms before signing it (but understand that you may sign the
Agreement at any time during the twenty-one (21) day period). To receive the
Severance Benefits, this Agreement must be signed and returned to Leilani
Campbell, Director, Global Benefits and Human Resources, 5605 Carnegie Blvd,
Suite 500, Charlotte, NC 28209-4674, leilani.campbell@enproindustries.com on or
before the twenty-first (21st) day. In addition, you have seven (7) days after
signing this Agreement and release to revoke your acceptance by delivering a
signed notice of revocation to Leilani Campbell, Director, Global Benefits and
Human Resources. Upon delivery of a timely notice of revocation, this Agreement
will be null and void and neither the Company nor you will have any rights or
obligations under it. Accordingly, this Agreement and release shall not become
effective or enforceable until the seven-day revocation period has expired. If
your signature is not revoked by you during the seven-day period, it shall be
deemed accepted and this Agreement will take effect on the eighth (8th) day. In
the event the parties to this Agreement agree to a modification of any of the
terms contained herein prior to your execution of the Agreement, the 21 days you
have to consider whether to sign the Agreement referenced in this section will
not be increased or restarted.


13.Severability. If any provision of this Agreement (or any subpart thereof) is
unenforceable or is held to be unenforceable, you agree that such provision
shall be fully severable, and this Agreement and its terms shall be construed
and enforced as if such unenforceable provision had never been a part of this
Agreement. Under such circumstances, the remaining provisions of the Agreement
shall remain in full force and effect, and a court construing the unenforceable
provision shall add to this Agreement and make a part of it, in lieu of the
unenforceable provision, a provision as similar in terms and effect to such
unenforceable provision as may be enforceable.


6



--------------------------------------------------------------------------------




14.Modification and Governing Law. This Agreement can only be modified in a
writing executed in the same manner as this Agreement. This Agreement shall be
construed in accordance with the substantive laws of the State of North
Carolina, without regard to conflict of laws principles.


I HAVE READ THIS AGREEMENT. I UNDERSTAND ITS TERMS AND CONDITIONS. I HAVE NOT
BEEN COERCED INTO SIGNING THIS AGREEMENT, AND I VOLUNTARILY AGREE TO ABIDE BY
ITS TERMS BECAUSE THEY ARE SATISFACTORY TO ME. NO PROMISE OR INDUCEMENT OF ANY
KIND HAS BEEN MADE TO ME BY THE COMPANY OR ANYONE ELSE TO CAUSE ME TO SIGN THIS
AGREEMENT, EXCEPT AS SET FORTH ABOVE.




/s/ Jon A. Cox
 
Jon A. Cox
 
 
 
October 27, 2016
 
Date
 





By:    EnPro Industries, Inc.


 
/s/ Robert S. McLean
 
Name:
Robert S. McLean
 
Its:
Chief Administrative Officer, General Counsel and Secretary
 
 
 
 
 
October 27, 2016
 
Date
 
 























7



--------------------------------------------------------------------------------






Exhibit 1


Revised Business Protection Agreement


BUSINESS PROTECTION AGREEMENT
This Agreement is made as of this 4th day of October, 2016 by and between EnPro
Industries, Inc. and Jon A. Cox, in consideration for the receipt of severance
benefits as provided in the Executive Benefit Agreement and Release. Capitalized
terms are defined in Exhibit A to this Agreement.


Confidential Information
While employed by the Company or its affiliates, and for all periods thereafter,
I agree that I will not use, copy or disclose any Confidential Information,
except in the regular course of my duties for the benefit of the Company, or as
specifically authorized in writing by the Company. I agree that, upon
termination of my employment, I will immediately return to the Company all
documents, materials or media containing any Confidential Information, together
with any other property owned by the Company. I understand that I am not
permitted, after my employment ends, to retain any Confidential Information on
my computers, tablets, cell phone or in personal files or e-mail accounts.
Former Employer Information
I agree that I will not, during my employment with the Company, use or disclose
any proprietary information or trade secrets of any former employer and that I
will not bring onto the premises or place on the information systems of the
Company any proprietary information or trade secrets belonging to such employer.
Intellectual Property
(a) Inventions. Unless otherwise specifically set forth on an exhibit attached
to this Agreement, I assign to the Company all of my right, title and interest
in all Inventions that have been or will be conceived and/or reduced to practice
by me during my employment by the Company. I promise to disclose all Inventions
to the Company upon conception and to execute any requested documents that are
reasonably required to confirm the assignment of such rights to the Company or
to enable it to prosecute and obtain patents or similar industrial property
rights with respect to any such assigned Inventions. I will keep and maintain
appropriate written records of my Inventions. The records will be in the form of
notes, drawings and reports, and I agree that such records will remain the
property of the Company. Notwithstanding the preceding, I understand that I will
retain my right, title and interest in any Invention and records related thereto
that both (i) does not result from any work I perform as part of my employment
duties, and that I develop entirely on my own time without using any equipment,
supplies, facility or Confidential Information of the Company, and (ii) does not
relate to the Business or to actual or to demonstrably anticipated research or
development of the Company or its affiliates.
(b) Copyrights. I acknowledge and agree that all Works that I create in
connection with my employment duties are intended to be “works made for hire”
under applicable copyright law, and I assign to the Company any right, title and
interest that I may have in any such Works, including the copyright therein, and
waive any moral rights that I may have in any such Works. I will execute any
requested documents that are reasonably required to confirm the assignment of
these rights to the Company and to enable it to register its copyright in such
Works.


8



--------------------------------------------------------------------------------




Non-Solicitation and Competition
While employed by the Company or its affiliates and for a period of nineteen
(19) months after my employment ends for any reason (such period not to include
any period(s) of violation or period(s) of time required for litigation to
enforce my agreement), I agree that I will not directly or through anyone acting
on my behalf or at my direction:
Solicit or attempt to solicit or accept orders relating to the Business from any
Customer or any Prospective Customer or otherwise induce such Customer or
Prospective Customer to reduce, terminate, restrict or alter its relationships
pertaining to the Business with the Company or its affiliates, unless neither I
nor persons working for me had any significant contact or communications with
the Customer or Prospective Customer and I received no Confidential Information
concerning the Customer or Prospective Customer during the Relevant Period.
Solicit, recruit, hire, or attempt to hire any individual who is then employed
with the Company or its affiliates or is a consultant or independent contractor
with the Company or its affiliates or induce or attempt to induce such
individual to leave the Company’s or its affiliates’ employment.
Become employed by (as an officer, agent, manager, director, employee,
consultant or independent contractor), invest in, or provide financing to a
Competitor anywhere in the Territory; provided, however, that this restriction
will not prohibit me from
becoming employed by a Competitor solely in an area, division or segment of a
Competitor’s business that does not engage in any part of the Business; or
investing in a Competitor whose shares are publicly-traded, provided my
ownership does not exceed 5% of the total number of outstanding shares.

Binding Agreement and Assignment
This Agreement shall be binding upon and inure to the benefit of the parties,
their legal representatives, successors and assigns, provided, however, that my
obligations under this Agreement are personal and shall not be assigned.
Successors of the Company shall include, without limitation, any company or
companies acquiring, directly or indirectly, all or substantially all of the
Business or the assets of the Company, whether by merger, consolidation,
purchase, lease or otherwise.
Injunctive Relief
I understand and agree that my breach or anticipated breach of this Agreement
will cause irreparable and permanent injury to the Company. I agree that in
addition to any other remedy available to the Company, the Company will be
entitled to preliminary and permanent injunctive relief prohibiting my violation
of this Agreement.
Laws
This Agreement shall be governed by, construed, and interpreted by the
substantive laws of the State of North Carolina, without regard to the conflict
of law rules.
Remedies/Severability
In case any one or more of the provisions maintained in the Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not


9



--------------------------------------------------------------------------------




affect any other provisions of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein. If, moreover, any one or more of the provisions contained in
the Agreement shall for any reason be held to be excessively broad as to time,
duration or geographical scope, activity or subject, it shall be construed by
limiting and reducing it to the extent necessary to render it enforceable and
compatible with the applicable law as it shall then appear.
Survival
This Agreement and my obligations hereunder will survive the termination of my
employment with the Company; provided, however, the confidentiality obligations
set forth in Section 1 above shall expire ten (10) years after my employment
ends, except that with respect to any confidential information that constitutes
a trade secret, the confidentiality obligations shall survive for so long as
such information remains a trade secret. I understand and agree that this
Agreement supplements, but does not replace or limit, my obligations under any
existing agreements with the Company.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
effective as of the day and date first above written, and acknowledge that they
have read and understand the contents thereof.


COMPANY
 
EMPLOYEE
 
 
 
By: /s/ Robert S. McLean Date: October 27, 2016
 
By: /s/ Jon A. Cox Date: October 27, 2016
(For the Company Signature)
 
(Employee Signature)
Robert S. McLean
 
Jon A. Cox
(Print or Type Name)
 
(Print or Type Name)
 
 
 













10



--------------------------------------------------------------------------------




Exhibit A -- Definitions
“Agreement” means this Business Protection Agreement.
“Businesses” means the production, manufacturing, sales and servicing of one or
more of the following:
(a)    (i) Sealing components for the compression industry and natural gas
market, including without limitation compressor valves, packing and wiper rings,
packing cases, pistons and rods, piston rings, emission control, rider rings,
valve monitoring and spare parts; and (ii) products used in lubricated
compressors, including without limitation pumps, lubrication boxes, divider
blocks, check valves, no-flow devices and lubrication accessories, and related
spare parts.
(b)    Diesel engines and generator sets and dual-fuel generator sets for
marine, naval, commercial, locomotive, and nuclear standby power applications,
and related components and spare parts.
(c)    Self-lubricating, non-rolling, metal polymer, solid polymer, and filament
wound bearing products and aluminum bushing blocks in any of the following areas
or markets: automotive, agriculture, renewable energy, pump and compressor,
construction, power generation, aerospace and general industrial, and related
spare parts.
(d)    (i) Flange systems, spring-energized jacketed seals and electrical flange
isolation kits and gaskets for the oil and gas, water/wastewater, chemical,
energy, construction and infrastructure industries; (ii) wall penetration seals,
casing spacers and isolators, infiltration sealing solutions, pipe tapes and
wraps, corrosion resistant sealing solutions, and high value signage for
pipelines and industry, including without limitation modular seals, compact
seals and sealing plugs, isolation joints and fittings, pipe protection
products, sleeves, hole forming disks and walls collars, sealing tape and
manhole sealing and infiltration systems and pipe end cap products, and related
spare parts; and (iii) fluid sealing products and hoses for industrial and
sanitary applications, including without limitation compression packing
products, diaphragms, gaskets, hoses, connectors, hydraulic components, metallic
gaskets, rubber expansion joints, conveyor belts, custom molded rubber,
engineered sheet rubber, oil seals, bearing isolators and mechanical seals, and
related spare parts.
(e)    Wheel end products, suspension products, brake products, aerodynamic and
fuel economy improving devices and intelligent transportation systems for the
commercial vehicle market, including without limitation, seals, wheel-end
fasteners, bearings, hub caps and mileage counters, brake shoes, friction,
automatic brake adjusters, new lined wheel kits and brake drums, king pin
systems, suspension components, pressure monitoring systems, automatic tire
inflation systems, and automated mileage collection systems, aerodynamic devices
and related spare parts.
(f)    (i) Sealing solutions, hot gas path turbine components, polymer
technologies, rupture discs, pressure vessels, semiconductor equipment chamber
subsystems, acoustic media, accumulators or bellows or (ii) providing the
services of fluoropolymer etching, surface and coating technologies, product
assembly services, metal machining, heat treating, seal testing or plastic
machining to the aerospace, semiconductor, oil and gas, nuclear, pharmaceutical,
medical, turbine or valve markets and related spare parts.


“Competitor” means any business, person, company partnership or other entity
(“Person”) that is engaged in all or part of the Businesses if both (a) the
Businesses operated by such Person that compete with Businesses of the Company
represent more than 15% of the total consolidated revenue of the Company over
the full calendar year preceding the undersigned’s termination of employment
with the Company, and (b) the Businesses operated by such Person represent more
than 10% of the total consolidated revenue of such Person and its affiliates
over the full calendar year preceding the undersigned’s termination of
employment with the Company.


11



--------------------------------------------------------------------------------




“Customer” means any business, person, company or entity to which the Company or
its affiliates has sold products or provided services relating to the Business.
“Company” means EnPro Industries, Inc. and its affiliates
“Confidential Information” means all nonpublic information created, discovered
or known to the Company and from which the Company derives a commercial
advantage. “Confidential Information” includes not only technical, business and
financial information, but also information concerning customers, suppliers or
other third parties who have a business relationship with the Company.
Confidential Information also includes information about production, products,
manufacturing and facilities, as well as business initiatives, plans and
strategies of the Company. Confidential Information does not include information
that has been made generally available to the public without any authorized act
on my part or general business “know how.”
“Inventions” means all patentable and unpatentable inventions, discoveries,
developments, designs and ideas.
“Prospective Customer” means any business, firm or entity to which the Company
or its affiliates made a written proposal relating to the Business or from which
the Company solicited any Business in writing or by electronic means (including
without limitation through submission of written bids).
“Relevant Period” means (i) if I am a current employee of the Company or its
affiliates, the entire period of time I have been employed; (ii) if I am a
former employee of the Company, the three-year period prior to the termination
of my employment with the Company or its affiliates.
“Territory” means (i) a 100-mile radius (measured by road miles) from each
facility owned or operated by the Company or its affiliates during the Relevant
Period where any activities relating to the Business are or have been conducted,
including the facilities where I rendered service to the Company or its
affiliates during my employment; (ii) a 100-mile radius (measured by road miles)
from each facility, place of business, remote site sales office or location of a
Customer or a Competitor during the Relevant Period; (iii) each and every county
of each and every state in the United States in which the Company has an office,
place of business, remote site, sales office or location where the Business has
been conducted during the Relevant Period; (iv) each and every county of each
and every state in the United States in which the Company has sold products or
provided services relating to the Business to a Customer during the Relevant
Period; and (v) each country outside the United States in which the Company or
its affiliates has provided products or services to a Customer relating to the
Business during the Relevant Period.
“Works” means all works of authorship fixed in any tangible medium of
expression, including written and electronic documents, product drawings and
designs, video, audio and computer programs.




12

